Citation Nr: 0632282	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-37 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) nonservice-connected disability 
pension.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel










INTRODUCTION

The veteran had honorable service with the recognized 
guerrillas from January 1945 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 determination of the Department of 
Veterans Affairs Regional Office (RO) in Manila, the Republic 
of the Philippines.


FINDINGS OF FACT

1.  The service department has certified that that the 
veteran had service as a member of the recognized guerrillas 
in the service of the United States Armed Forces during World 
War II.

2.  The appellant does not possess the requisite service to 
qualify for a VA nonservice-connected disability pension.


CONCLUSION OF LAW

The service requirements for eligibility for a VA nonservice-
connected disability pension are not met.  38 U.S.C.A §§ 
101(2), 101(24), 107, 1502, 1521 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.40, 3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The disposition of the issue of entitlement to nonservice-
connected disability pension is based upon the operation of 
law.  As discussed below, the appellant did not have 
requisite service required under the law to be eligible for 
nonservice-connected disability pension.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
has no effect on an appeal where the law is dispositive of 
the matter.  See Manning v. Principi, 16 Vet. App. 534 
(2002).  

Because it has not been established that the appellant had 
the requisite service and because there is no additional and 
pertinent information to dispute the veteran's status, 
further development would serve no useful purpose.  See 38 
C.F.R. § 3.159(d)(1) (2006).  The veteran has indicated that 
he has no further evidence to submit in furtherance of 
substantiating his claim.  This issue hinges upon the 
threshold determination as to whether the appellant had 
requisite service as defined by law, and in this regard the 
evidence of record indicates that he does not have the 
requisite service.  The legal outcome is clearly dictated by 
the existing law regardless of any further notice the 
appellant might receive.

Laws and Regulations

A VA nonservice-connected disability pension is payable to a 
veteran of a period of war who has the requisite service and 
who is permanently and totally disabled.  38 U.S.C.A. §§ 
1502, 1521.

To establish basic eligibility for VA disability pension 
benefits, in part, the claimant must be a veteran who had 
active military, naval, or air service.  38 U.S.C.A. 
§§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces. 38 C.F.R. § 3.6(a), (b).  The "Armed Forces" 
consist of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 and 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period. This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
VA pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for VA compensation benefits, but 
not for VA pension benefits.  38 C.F.R. § 3.40(b)-(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits. See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based on service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army (and thus veterans' status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  See 38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).  In cases for VA benefits where the requisite 
veteran status is at issue, the relevant question is whether 
qualifying service is shown under Title 38 of the United 
States Code and the regulations promulgated pursuant thereto.  
See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  
Where service department certification is required, see 
38 C.F.R. § 3.203(c), the service department's decision on 
such matters is conclusive and binding on the VA.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In short, under 38 
C.F.R. § 3.203, a claimant is not eligible for VA benefits 
based on Philippine service unless a United States service 
department documents or certifies their service.  Soria, 118 
F. 3d at 749.

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA nonservice-connected disability pension.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b)-(d).

Analysis

The facts in this case are not in dispute.  The service 
department has certified that that the appellant had 
recognized guerrilla service in the Army of The Philippines 
from January 20, 1945, to October 31, 1945.  An Affidavit for 
Philippine Army Personnel confirms the findings of the 
service department.

As noted, service department records verifying a person's 
service are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Venturella v. 
Gober, 10 Vet. App. 340 (1997).  Based on the service 
department records and the aforementioned affidavit, the 
appellant does not have the requisite service for eligibility 
for VA nonservice-connected disability pension.

In summary, the Board is bound by the statutes and 
regulations governing entitlement to VA benefits, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c).  Under the undisputed facts of this case, the 
applicable criteria are clear and dispositive.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Again, in light of the 
service department verification that the veteran had service 
as a recognized guerrilla, the Board finds that the appellant 
did not have the requisite service for entitlement to VA 
nonservice-connected disability pension and, therefore, the 
claim must be denied.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 
3.41.


ORDER

Entitlement to VA nonservice-connection pension is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


